UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7194


DWIGHT G. SIMPKINS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00610-RBS-LRL)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight G. Simpkins, Appellant Pro Se. Steven Andrew Witmer,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwight    G.   Simpkins    seeks        to     appeal      the   district

court’s order denying relief on his 28 U.S.C. § 2254 (2012)

petition, and he has filed an application to proceed in forma

pauperis, as well as a motion for a transcript at government

expense.      The district court referred this case to a magistrate

judge, pursuant to 28 U.S.C. § 636(b)(1)(B)-(C) (2012).                                The

magistrate judge recommended that the petition be dismissed as

untimely and advised Simpkins that the failure to file timely

specific objections to this recommendation would waive appellate

review of a district court order based upon the recommendation.

              The   timely     filing    of     specific          objections      to     a

magistrate      judge’s      recommendation      is        necessary      to   preserve

appellate review of the substance of that recommendation when

the       parties   have     been     warned     of        the        consequences      of

noncompliance.         Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315-16 (4th Cir. 2005); Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985).              Simpkins has waived appellate

review by failing to file specific and relevant objections after

receiving      proper     notice. *     Accordingly,             we    deny    Simpkins’


      *
       In addition, Simpkins’ informal brief merely restates his
habeas claims and does not address the district court’s
dispositive procedural rulings.       Thus, Simpkins has also
forfeited appellate review of the dispositive rulings. See 4th
Cir. R. 34(b) (limiting review to the issues raised in the
(Continued)
                                         2
application     for   in    forma   pauperis    status     and       his    motion   for

transcript      at    government     expense,       deny    a        certificate      of

appealability, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in    the    materials

before   this   court      and   argument   would    not   aid       the    decisional

process.



                                                                             DISMISSED




informal brief); Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999) (holding that failure to raise issue in
opening brief constitutes abandonment of that issue).



                                        3